            Case 1:19-cr-00235-PGG Document 36 Filed 02/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

              -against-                                            ORDER

MICHAEL MCCANTS,                                               19 Cr. 235 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

                It is hereby ORDERED that the sentencing currently scheduled for February 22,

2021 will take place on August 27, 2021 at 3:00 p.m. Any submission on behalf of the

Defendant is due on August 6, 2021, and any submission by the Government is due on August

13, 2021.

Dated: New York, New York
       February 2, 2021
